Title: General Orders, 5 June 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Wednesday 5th June
                           1782
                     Parole
                     C. Signs
                  
                  By the last inspection Returns the Commander in Chief with
                     pleasure Observes the Army is in a much better state than it was the preceding
                     Month—The Regiments of the New York Line—the first regiment of Jersey
                     commanded by Colonel Ogden—the third Regiment of Artillery Commanded by
                     Colonel Crane and the seventh Regiment of Massachusetts Commanded by Lieutenant
                     Colonel Commandant Brooks are reported to be in excellent order—The General
                     hopes any little irregularities which have crept into service may be
                     immediately remedied; and that the few regimt which are reported to be
                     deficient in attention, Method or Discipline will by unremitted exertions
                     prevent thier being Noticed in an unfavorable manner at the succeeding
                     inspection, and in consequence thereof held up to view in a disagreeable point
                     of light.
                  At a General Court Martial held at Lancaster the 23d May 1782 by
                     order of Brigadier General Hazen—Lieutenant Colonel North president—Captain
                     Van Heer was tried for "unofficer like behavior, for immoderately beating Owen
                     McLaughlin a soldier under Captain Selens immediate Command without sufficient
                     cause to Justify such correction."
                  
                  The Court after considering the Evidence for and against Capt.
                     Van Heer of the Light Dragoons are of Opinion he is guilty of the latter part
                     of the charge "Beating Owen MGlochlin a soldier under Captain Selens immediate
                     Command, without a sufficient cause to justify such
                     correction," being a breach of Art. 5th section 18th of
                     the rules and Articles of War and sentence him to be reprimanded in General
                     Orders.
                  The Court acquit him of the preceding part of the charge.
                  The General approves the sentence and at the same time that he
                     expresses his dissatisfaction at any instance of conduct where violence is made
                     use of without sufficient cause, he is sensible that the laudable motive of
                     preserving the public property from abuse which seems to have influenced
                     Captain Van Heer is apalleation for the Deed.
                  Captain Van Heer is released from his Arrest.
                  At a general Court Martial held at the Barracks in Philadelphia
                     May 18, 1782 by order of the Honorable Major General Lincoln Minister of War—Major Olney president—were tried William Robinson alias Taylor for "repeated
                     desertion and reinlisting."
                  
                  The Court are of Opinion the prisoner is guilty of the charges
                     against him in breach of Art. first. section the 6th of the Art. of War and do
                     sentence him to suffer Death, two thirds of the Court agreeing thereto.
                  Corporal James Bruce of the Artillery Artificers for "exciting
                     Mutiny in said Corps."
                  
                  The Court are of Opinion the prisoner is not Guilty of the charge
                     and do acquit him.
                  Serjeant Samuel Castleton of the 6th Pennsylvania regimt for "re
                     inlisting John Pierce who he knew was inlisted some Weeks before and for
                     Neglect of duty."
                  
                  The Court are of Opinion the prisoner did not know that John
                     Pierce was inlisted before by Colonel Humpton, therefore do acquit him of the
                     first charge, but are of Opinion that he is guilty of disobedience of Orders
                     and do sentence him to be reduced to the Ranks.
                  The Commander in Chief approves the foregoing sentences.
                  At a General Court Martial held at Philadelphia by order of the
                     Honorable Major General Lincoln Minister of War—May 21st 82, Major Olney
                     President—was tried Sharp OGarnie soldier in the Rhode Island regt charged
                     with "Quitting his Post—Deserting unto the Enemy and entering into their
                        service."
                  
                  The Court are of Opinion the prisoner is Guilty of the charges
                     alledged against him, which they are of Opinion are a breach of the 12 Article
                     of the 13th section of the Articles of War and do sentence him to suffer Death—two thirds of the Court agreeing thereto.
                  The Commander in Chief approves the Opinion of the Court.
                  At the same Court was tried James Marrines soldier in the
                     Delaware regiment charged with "Desertion, Joining the Enemy and passing by a
                     wrong Name."
                  
                  The Court are of opinion that the prisoner has been Guilty of a
                     breach of the first Article of the 6 section of the Articles of War. The Court
                     in consideration of the Youth of the Prisoner at the time of his Desertion only
                     sentence him One Hundred Lashes.
                  Michael Moran charged by Lieutenant Dungan with "Taking of Money
                     from the recruiting Serjeant to inlist and declaring himself a British Deserter
                     by which means he got clear, but afterwards inlisted in Colonel Moylans
                     Regiment and taking the Oath as prescribed in the Pennsylvania inlistments,
                     thereby imposing on Recruiting Parties, and committing
                     perjury"—The Court are of Opinion the prisoner is Guilty
                     of a breach of the 5. Art. of the 18 section of the Art. of War and sentence
                     him One Hundred Lashes.
                  James Haines a Recruit of the Pennsylvania Line for
                        "Desertion:" The Court are of Opinion the prisoner has
                     been Guilty of a breach of the first Art. of the 6. section of the Articles of
                     War and sentence him One Hundred Lashes.
                  The Commander in Chief approves the foregoing sentences.
               